Asch, J. (concurring).
I agree with the majority opinion affirming the judgment of the Supreme Court. I write simply to respond to the assertion in the dissent that the provision with respect to the time set for the appraisal is "at odds with normal business practice”.
The Lease, herein, expressly provided five step-ups in rent for the first 25 years of the original 33-year term. For the last eight years of the original 33-year term, the parties provided that the Lease would be renegotiated or set by appraisal in 1985 to reflect current market rates. If the annual rent for the first renewal term is frozen for the next 33 years by an appraisal fixing the land value in 1993, it would disregard the express language of the Lease and the conduct of the parties over the first 33-year term.
By providing for an appraisal one year prior to the expiration of the renewal term, the parties have inserted a provision which will reflect the changing values over the term. Such clauses which provide for payments retrospectively are commonplace in business, and may, indeed, be fairer to the parties. As an example, many commercial insurance policies calculate premiums due at the expiration of the policy period, taking account of claims and expenses during the period.